Exhibit 10.28

 

 

LEASE AGREEMENT ENTERED INTO BY AND BETWEEN SOCIEDAD INMOBILIARIA &
CONSTRUCCIONES STIPA, S.A. DE C.V., HEREIN REPRESENTED BY PAULINO I. HEREDIA
PACHECO, CPA, AS PARTY OF THE FIRST PART, HEREINAFTER REFERRED TO AS “THE
LESSOR,” AND THE COMPANY DON DAVID GOLD, S.A. DE C.V., HEREIN REPRESENTED BY
ENGINEER JUAN MANUEL FLORES CARRILLO, AS PARTY OF THE SECOND PART, HEREINAFTER
REFERRED TO FOR THE PURPOSES OF THIS AGREEMENT AS “THE LESSEE.”

 

SUBJECT TO THE FOLLOWING STATEMENTS AND CLAUSES:

 

WITNESSETH:

 

I. “THE LESSOR” STATES:

 

I.1. Whereas it is a business organization legally established on October 28,
2010, pursuant to Public Deed No. 543, Volume No. 16, which bears the same date,
and is herein represented by its Sole Manager Paulino I. Heredia Pacheco, CPA,
who proves his legal personality by means of the above-referenced notarial
document.

 

I.2. Whereas it is domiciled for tax-related purposes at Calle Sabinos 321 Altos
Colonia Reforma C.P. 68050.

 

I.3. Whereas it is filed with the Federal Taxpayers Registry under No.
IAC101028FQ5.

 

I.4. Whereas it is legally empowered to give under lease the property located at
Calle de Las Rosas 713 Col. Reforma CP 68050, Oaxaca, considering that it holds
the right of use over the same as per contract dated December 1, 2011.

 

II. “THE LESSEE” STATES:

 

II.1. Whereas it is a Mexican company legally established pursuant to the laws
of the United States of Mexico, as it arises from public deed 39613 dated
September 19, 1997, delivered before Mr. Adrián R. Iturbide Galindo, Notary
Public No. 139 of the Federal District.

 

II.2. Whereas it is herein legally represented by Engineer Juan Manuel Flores
Carrillo, acting in his capacity as General Representative and attesting his
legal personality by means of Public Deed No. 6346, dated January 20, 2011,
submitted before Mr. Guillermo A. Vigil Chapa, Notary Public No. 247, of the
city of Oaxaca, in which it is filed with the Public Registry of Property and
Commerce of the city of Oaxaca de Juárez.

 

II.3. Whereas it is filed with the Federal Taxpayers Registry under No.
DDG970919GL3.

 

II.4. Whereas the entity that it represents is a company whose corporate purpose
includes Mining.

 

II.5. Whereas it is well aware of the features and specifications of the
property and that, as it suits its interest, it takes it under lease for the
purpose of establishing its office.

 

II.6. Whereas for the purposes of this agreement, it establishes its domicile at
Macedonio Alcalá No. 201 Interior 105, Centro Oaxaca C.P. 68000 telephone 01 951
51 6 82 58.

 

III. THE PARTIES STATE:

 

III.1. Therefore, they mutually accept the capacity and legal standing with
which they have come to enter into this agreement, subject to the following:

 

CLAUSES:

 

ONE. “THE LESSOR” gives under lease to “THE LESSEE” the property located at de
Las Rosas 339 Colonia Reforma CP 68050, Oaxaca.

 

TWO. The parties executing this agreement agree that the effective period of
this agreement will be 10 years starting from the execution hereof.

 





--------------------------------------------------------------------------------

 

THREE. “THE LESSOR” authorizes “THE LESSEE” to install on the front of the
property one or more signs bearing its name, as well as to use the structure of
the property to install any facilities that it needs to operate provided that
the municipal or state regulations and provisions are met and that no damage is
caused to the structure of the property.

 

The foregoing does not imply that “THE LESSOR” authorizes any special sublease
agreement, either in full or in part, of the leased property. Therefore, the
special sublease agreement is not allowed, subject to the provisions of section
2361 of the Civil Code currently in force in the State.

 

FOUR. “THE LESSEE” agrees to pay on a monthly basis, in advance and within the
first seven calendar days of the month, on account of rent for the property
specified in clause one of this agreement the amount of US Dollars six thousand
(USD 6,000) plus the pertinent value added tax, against delivery by the lessor
of a receipt compliant with tax regulations. Delivery of the pertinent tax
receipt will be a condition for payment of subsequent rents.

 

FIVE. Electricity, gas, telephone and other utilities that “THE LESSEE” engages
or decides to engage will be at its expense and “THE LESSEE” promises to deliver
to “THE LESSOR” on completion of the effective term of this agreement a
certificate of absence of debt for all the utilities that it engages.

 

SIX. “THE LESSOR” authorizes the other party to introduce all the necessary
improvements so that the property can be used to develop its corporate purpose,
as set forth hereunder and provided that the current structure and construction
are not impaired.

 

Notwithstanding the foregoing, all the necessary improvements, whether
functional or ornamental, that “THE LESSEE” introduces in the property will
remain incorporated for its benefit and will not entitle the latter to claim any
compensation or to withhold rents from “THE LESSOR” on account of such
improvements at the end of the effective term of the agreement, unless written
consent has been given to make such improvements.


SEVEN. “THE LESSOR” will be entitled at all times to inspect the property
hereunder to verify how it is being used and to check compliance with the
obligations in charge of “THE LESSEE,” provided that inspection takes place
within business hours.

 

EIGHT. “THE LESSOR” will not be held liable for damages caused by fire or any
other act of God or force majeure, which occurrence may affect the leased
property, and “THE LESSEE” agrees to contract on its own account and expense
broad insurance coverage against any loss caused by any act of God or force
majeure that may affect the leased property as well as against any property
and/or physical damage that its negligence may cause to third parties.

 

NINE. To ensure the performance of its obligations, “THE LESSEE” will pay a
deposit in an amount equivalent to two monthly rents, which will be returned at
the end of the term of the agreement once it has been checked that the property
is surrendered in the same conditions in which it was received, excluding
regular tear and wear, and provided that no amounts are owed for payment of
utility bills as stated in clause five of this agreement. Along with the
deposit, a month’s rent must be paid in advance.

 

TEN. Nonperformance of any obligation established hereunder will lead to
termination, without entailing any liability for the party that has performed
its obligations. Failure to pay a single month’s rent will also be grounds for
termination of this agreement.

 

ELEVEN. “THE LESSEE” agrees to procure from the pertinent authorities any
applicable licenses and permits related to its own business activity. In this
regard, it is forbidden to use explosives, pollutants or any other material that
may entail a risk for the leased property or for adjoining neighbors.

 

TWELVE. Should “THE LESSOR” decide to sell the property, “THE LESSEE” will have
the first option to purchase.

 

THIRTEEN. The parties hereto state that they have entered into this agreement by
their own free will, that the same must be construed according to the literal
meaning of its clauses, that they are informed and aware of their scope and
binding nature, and that for its construction, performance and enforcement they
expressly submit to the jurisdiction and competence of the courts of the city of
Oaxaca, State of Oaxaca, hereby expressly waiving any other jurisdiction to
which they might be entitled by virtue of their current or future domicile.

 

 





--------------------------------------------------------------------------------

 

This agreement is executed in two counterparts, one for each party, in the city
of Oaxaca, state of Oaxaca, on January 1, 2012.

 

 

 

SOCIEDAD INMOBILIARIA & CONSTRUCCIONES STIPA, S.A. DE C.V.

 

/s/ Paulino I. Heredia Pacheco

Paulino I. Heredia Pacheco, CPA

 

 

DON DAVID GOLD, S.A. DE C.V.

 

/s/ Juan Manuel Flores    

Ing. Juan Manuel Flores

 

 

 

 

 

 



--------------------------------------------------------------------------------